UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 8 , 2016 KONA GRILL, INC. (Exact name of registrant as specified in its charter) Delaware 001-34082 20-0216690 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7150 E. Camelback Road, Suite 333 Scottsdale, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (480) 922-8100 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure The following information is intended to be furnished under Item 7.01 of Form 8-K, “Regulation FD Disclosure.” This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date of this report, regardless of any general incorporation language in the filing. In a press release dated April 8, 2016, Kona Grill, Inc. announced that the Company has signed a franchise development agreement with Hakaya Collection, a wholly owned subsidiary of RAK Hospitality Holding. The agreement provides for the development of six Kona Grill restaurants in the United Arab Emirates over the next seven years. The full text of the press release is attached as Exhibit 99.1 to this report and is hereby incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release dated April 8, 2016 titled “Kona Grill Signs Development Agreement for United Arab Emirates” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 8, 2016 KONA GRILL, INC. By: /s/ Christi Hing Christi Hing Chief Financial Officer
